Citation Nr: 0800294	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  04-41 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether the veteran filed a timely substantive appeal 
regarding entitlement to an increased rating for 
radiculopathy of the left lower extremity.

2.  Entitlement to an increased rating for a back disability, 
currently evaluated as 40 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and a Mr. D.C.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had service in the U.S. Navy from August 1971 to 
June 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  The veteran has disagreed with the rating 
assigned to his back disability and the denial of his claim 
for TDIU.  In addition, in April 2005, the RO informed the 
veteran that he had not timely perfected the appeal of the 
issue of entitlement to an increased rating for radiculopathy 
of the left lower extremity.  The veteran appealed this 
determination.

In November 2007, the veteran testified before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing has been associated with the claims file.

The issues of entitlement to an increased rating for a back 
disability and entitlement to TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO notified the veteran in a rating decision issued 
on October 21, 2003, that service connection for 
radiculopathy of the left lower extremity was granted, 
assigning a 10 percent rating.  

2.  The veteran filed a timely notice of disagreement with 
the disability rating assigned to the radiculopathy of the 
left lower extremity disability, and the RO mailed a 
statement of the case regarding this issue to the veteran on 
July 23, 2004.

3.  The veteran submitted a substantive appeal (VA Form 9, 
Appeal to Board of Veterans' Appeals), which was received by 
the RO on December 20, 2004.

4.  The veteran did not file a substantive appeal within one 
year of October 21, 2003, or within sixty days of July 23, 
2004; and he did not submit a request for extension of time 
for filing a substantive appeal prior to the expiration of 
the time limit for filing the appeal.


CONCLUSION OF LAW

The veteran did not timely appeal the issue of entitlement to 
an increased rating for radiculopathy of the left lower 
extremity.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302, 20.303, 20.304, 20.305, 20.306 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered whether the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), applies to the issue of 
whether the veteran filed a timely substantive appeal.  The 
VCAA redefines VA's duty to assist, enhances the duty to 
notify claimants about the information and evidence necessary 
to substantiate a claim, and eliminates the requirement that 
a claim be well grounded.  It does not apply to matters on 
appeal, however, when the issue is limited to statutory 
interpretation, as in the instant case.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 
5-2004 (June 23, 2004) (VA not required to provide notice of 
the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).  
Consequently, the Board is not required to address the RO's 
efforts to comply with the VCAA with respect to the issue of 
whether the veteran filed a timely substantive appeal.

Instead, the threshold question that the Board must resolve 
is whether the veteran entered a timely substantive appeal 
following the October 2003 rating decision.  If the veteran 
did not file a timely substantive appeal, then the appeal 
fails for want of jurisdiction.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

The veteran is currently service connection for a back 
disability, rated as 40 percent disabling, and tinnitus, 
rated as 10 percent disabling.  In the October 2003 rating 
decision, the RO granted a separate 10 percent rating for 
radiculopathy of the left lower extremity, assigning a 10 
percent rating.  In this rating decision, the RO noted that 
the issues of a rating in excess of 40 percent and 
entitlement to TDIU were deferred.  In a December 2003 rating 
decision (issued in January 2004), the RO denied the claims 
of an increased rating for a back disability and entitlement 
to TDIU.  In June 2004, the veteran filed a timely notice of 
disagreement to the ratings assigned in these rating 
decisions and the denial of TDIU.  The veteran noted the 
rating codes under which his back disability and 
radiculopathy were rated, and noted that his disabilities met 
the criteria for higher ratings.  

On July 23, 2004, the RO issued a statement of the case 
regarding these three issues.  The cover page to the 
statement of the case noted that the veteran must file his 
appeal within 60 days from the date of this letter or within 
the remainder, if any, of the one-year period from the date 
of the letter notifying the veteran of the action that he had 
appealed.  Further, he was notified that if he needed more 
time to file his appeal, he should request more time before 
the time limit for filing his appeal expired.

The veteran's substantive appeal (VA Form 9) was received on 
December 20, 2004.  The RO accepted this substantive appeal 
as timely filed regarding the issues of entitlement to an 
increased rating for a back disability and entitlement to 
TDIU, denied in the December 2003 rating decision (issued in 
January 2004), but notified the veteran that the substantive 
appeal was not timely regarding the issue of an increased 
rating for radiculopathy of the left lower extremity, 
stemming from the October 2003 rating decision.

In the veteran's May 2005 notice of disagreement regarding 
the issue of timeliness of the substantive appeal, the 
veteran wrote that, "[a]lthough the VA has rules on dates 
there are also times when those rules can and are able to be 
extended, and this should be one of those."  In the November 
2007 Board hearing, the representative noted that the veteran 
had not separately filed for radiculopathy, and that the 
veteran considered the back disability and the radiculopathy 
all to be part of the same disability.

An appeal consists of a timely filed notice of disagreement 
in writing and, after the issuance of a statement of the case 
has been furnished, a timely filed substantive appeal.  See 
38 C.F.R. § 20.200.  A substantive appeal consists of a 
properly completed VA Form 9 or correspondence containing the 
necessary information.  See 38 C.F.R. § 20.202.  As a general 
rule, a substantive appeal must be filed within sixty days 
from the date that the agency of original jurisdiction mails 
the statement of the case to the appellant or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later, to perfect an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1); 38 C.F.R. § 20.302.  If an appeal is not perfected 
within the time specified by the regulation, the RO's 
determination becomes final.  See 38 U.S.C.A. § 7105(c).  
Once an RO's decision becomes final, absent submission of new 
and material evidence, the claim may not be reopened or 
readjudicated by VA.  See 38 U.S.C.A. § 5108.

An extension of the sixty-day period for filing a substantive 
appeal may be granted for good cause.  A request for such an 
extension must be made in writing and must be made prior to 
expiration of the time limit for filing the substantive 
appeal.  See 38 C.F.R. § 20.303.  Except in cases where the 
submission of additional evidence requires the issuance of a 
supplemental statement of the case pursuant to 38 C.F.R. 
§ 19.31, the filing of additional evidence after receipt of 
notice of an adverse determination does not extend the time 
limit for initiating or completing an appeal from that 
determination.  See 38 C.F.R. §§ 20.303(b), 20.304.

When the Rules require that any written document be filed 
within a specified period of time, a response postmarked 
prior to expiration of the applicable time limit will be 
accepted as having been timely filed.  In the event that the 
postmark is not of record, the postmark date will be presumed 
to be five days prior to the date of receipt of the document 
by VA.  In calculating this 5-day period, Saturdays, Sundays 
and legal holidays will be excluded.  See 38 C.F.R. § 20.305.  
38 C.F.R. § 20.306 lists the legal holidays.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the formality of perfecting an appeal 
to the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice 
of disagreement and a formal appeal.  When an appellant fails 
to file a timely appeal, and does not request an extension of 
time in writing before the expiration of time for the filing 
of the substantive appeal, he or she is statutorily barred 
from appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  
Under 38 U.S.C.A. § 7105(d)(3), questions as to timeliness or 
adequacy of response shall be determined by the Board.

As outlined above, the veteran was mailed the statement of 
the case on July 23, 2004.  The veteran did not submit 
additional evidence that required the issuance of a 
supplemental statement of the case.  The veteran did not make 
a request for an extension of the deadline for submitting his 
substantive appeal.  The substantive appeal was received on 
December 20, 2004, 150 days after the statement of the case 
was issued.  Although the substantive appeal was received 
within one year of the rating decision issued in January 
2004, it was not submitted within one year of the rating 
decision issued on October 21, 2003.  The veteran's claim of 
entitlement to an increased rating for radiculopathy of the 
left lower extremity stems from the October 21, 2003 rating 
decision.  The July 23, 2004, statement of the case listed 
the date on which each rating decision was issued.

As the substantive appeal filed on December 20, 2004, was 
submitted over 60 days after the statement of the case was 
issued and over a year after the relevant rating decision was 
issued, the substantive appeal was not timely filed regarding 
the issue of entitlement to an increased rating for 
radiculopathy of the left lower extremity.  The Board can 
find no basis on which to find that the substantive appeal 
was timely.  In view of the foregoing, the Board finds that 
the veteran did not timely file a substantive appeal 
regarding the issue of entitlement to an increased rating for 
radiculopathy of the left lower extremity and that rating 
decision is final.


ORDER

As an appeal of the issue of entitlement to an increased 
rating for service-connected radiculopathy of the left lower 
extremity stemming from the October 2003 rating decision was 
not perfected, the appeal of that decision is dismissed. 


REMAND

Review of the record indicates that the veteran may be 
receiving benefits from the Social Security Administration 
(SSA).  The record, however, does not currently contain 
copies of any medical records held by SSA.  As the RO has not 
yet attempted to obtain the SSA disability determinations and 
the underlying medical records, the Board finds that the 
veteran's appeal needs to remanded in order that these 
records may be obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c); see also Tetro v. Gober, 14 Vet. App. 100, 110 
(2000) (holding that VA has a duty to request information and 
pertinent records from other Federal agencies, when on notice 
that such information exists).

The Board also finds that the veteran should be issued an 
additional VCAA notification letter that informs him of how 
to establish a disability rating and an effective date.  The 
Court has determined that a veteran must be provided such 
notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Although the veteran was provided such notice as 
part of a letter serving another purpose, the veteran must be 
sent such notice as a separate letter.  This letter should 
also specifically inform the veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The veteran should also 
be informed of the information and evidence needed to 
establish entitlement to TDIU.

As outlined above, the veteran's service-connected back 
disability is currently rated as 40 percent disabling.  The 
veteran was granted service connection for the back 
disability by a March 1977 rating decision.  The veteran also 
has a 10 percent rating for radiculopathy of the left lower 
extremity and a 10 percent rating for tinnitus.  The combined 
evaluation for the disabilities is 50 percent.  

The claims file contains multiple evaluations of the 
veteran's back disability, both by VA and private medical 
professionals.  These examination reports document statements 
from medical professionals regarding the veteran's ability to 
work, but in none of these reports does a medical 
professional provide a clear opinion regarding whether the 
veteran is unable to secure and follow a substantially 
gainful occupation due to his service-connected disabilities.  
After review of the medical evidence of record, therefore, 
the Board finds that obtaining such an opinion upon remand is 
necessary.  In addition, the examiner should specially 
comment on the duration of any incapacitating episodes due to 
the service-connected back disability.

The Board notes that the current rating formula for rating 
intervertebral disc syndrome based on incapacitating episodes 
is applicable to the veteran's claim.  During the 
examination, the examiner should describe the duration of the 
veteran's incapacitating episodes during the past 12 months 
due to the service-connected back disability.  An 
incapacitating episode is one of acute signs and symptoms due 
to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  See 
38 C.F.R. § 4.71a, Note (1) after Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

The Board further notes that VA regulations provide that a 
total disability rating for compensation may be assigned, 
where the schedular rating is less than total, under certain 
requirements.  The first requirement under 38 C.F.R. 
§ 4.16(a) is a determination in the judgment of the rating 
agency that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  If the RO makes this determination, 
the veteran will be granted a TDIU if he has one service-
connected disability rated at 60 percent or more disabling, 
or, if there are two or more disabilities, the veteran has a 
combined disability rated at 70 percent or more disabling, 
with one of the service connected disabilities rated at least 
40 percent disabling.  See 38 C.F.R. § 4.16(a).  38 C.F.R. § 
4.16(b) provides that rating boards should submit to the 
Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set for in 
38 C.F.R. § 4.16(a).  In such cases, the rating board will 
include a full statement as to the veteran's service-
connected disabilities, employment history, educational and 
vocational attainment and all other factors having a bearing 
on the issue.

The medical evidence reveals that the veteran also sustained 
a back injury during private employment.  In a June 2000 VA 
examination, the examiner opined that the veteran did have 
some significant back problems related to service, including 
some nerve root scarring and some spinal stenosis from 
degenerative changes in the lower lumbar area.  He further 
opined that 70 percent of the veteran's disability was 
related to service, but also noted a definite worsening of 
symptoms and some new symptoms subsequent to the work injury.  
At that time, the veteran agreed that those percentages were 
reasonable.  

Further, in a January 2001 private examination report, the 
medical doctor documented that the veteran underwent a 
laminectomy while in service.  He noted that the veteran's 
disability was never completely asymptomatic, but the veteran 
continued to do arduous work in the construction field for 20 
years.  After the January 2000 injury, the doctor noted that 
the situation dramatically changed.  The doctor found that 
the veteran sustained an aggravating severe low back sprain 
superimposed upon a pre-existing spinal stenosis.  He found, 
that as result of the service injury, the veteran would be 
exhibiting a pain factor that would be slight in magnitude 
and frequent in occurrence.

Accordingly, the case is REMANDED for the following actions:

1. Send the veteran a VCAA notification 
letter that informs the veteran to submit 
any additional information in support of 
his claim.  The letter should inform the 
veteran of how to establish a disability 
rating and an effective date, in 
compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran should also be informed of 
the information and evidence needed to 
establish entitlement to TDIU.

2.  Contact SSA and obtain a copy of any 
decision(s) regarding the veteran's claim 
for disability benefits, as well as any 
medical records in its possession.

3.  Copies of all outstanding records of 
treatment, VA and non-VA, received by the 
veteran for his back disability should be 
obtained and made part of the record.

4.  Schedule the veteran for an 
examination to determine the severity of 
his back disability.  The claims file 
should be made available to the examiner 
and that the claims file was available 
for review should be noted in the 
examination report.

The examiner should evaluate the loss of 
range of motion in the veteran's 
thoracolumbar spine.  The examiner's 
evaluation should note the veteran's 
range of motion in flexion, extension, 
lateral flexion (right and left) and 
rotation (right and left).  The examiner 
should take special note of how the 
veteran's motion may be limited by pain, 
weakened, movement, excess fatigability, 
or incoordination on movement.  Further, 
the examiner should note, in degrees, how 
much each movement recorded is limited by 
pain, including after repetitive 
movement.

The examiner should describe the duration 
of the veteran's incapacitating episodes 
during the past 12 months due to the 
service-connected back disability.  

Further, the examiner should note that 
the veteran is currently service-
connected for a back disability, 
radiculopathy of the left lower extremity 
and tinnitus.  The examiner should review 
the evidence in the claims file 
documenting that the veteran also 
sustained a back injury after service.  

After assessing the severity of the 
service-connected disabilities and review 
of the record, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or higher) that the veteran 
is precluded from obtaining or 
maintaining any substantially gainful 
employment (consistent with his education 
and occupational experience) solely due 
to his service-connected disabilities.

5.  After the above directed development 
is completed, the AMC/RO, if the criteria 
of 38 C.F.R. § 4.16(a) continues not to 
be satisfied, should consider the 
veteran's claim for TDIU under 38 C.F.R. 
§ 4.16(b).  Specifically, the AMC/RO 
should consider whether the claim should 
be submitted to the Director, 
Compensation and Pension Service for 
extra-schedular consideration.  

6.  The case should then again be 
reviewed on the basis of the additional 
evidence.  If any benefit sought is not 
granted, the veteran should be furnished 
a supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


